DETAILED ACTION
This is the second Office action of Application No. 16/810,006 in response to the amendment filed on June 11, 2021. Claims 1, 3, and 6-7 are pending. By the amendment, claims 1, 3, and 6-7 have been amended. Claims 2 and 4-5 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/809,992 and 16/809,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 5, filed 6/11/2021, with respect to the objection to the claims have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the objection. The objection to the claims has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 6/11/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The amendments to the claims in combination with the arguments which precisely depict the meaning of the limitation overcome the rejection. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 6/11/2021, with respect to the obvious double patenting rejections have been fully considered and are persuasive.  
Applicant’s arguments, see page 7, filed 6/11/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  More particularly, the previously indicated allowable subject matter has been incorporated into the independent claim. The previous prior art rejections to the claims have been withdrawn. However, a new piece of art included on this action reads on claim 1 of the 6/11/2021 amendment. Piret (US Patent 3744605) has a stationary end plate (Fig. 1, 7) and a movement regulator (Fig. 2, 8). The examiner called the applicant with suggestions of allowable subject matter and the changes were authorized (see interview summary and examiner’s amendment).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Shu Muramoto on 9/9/2021.

The application has been amended as follows:

Claim 1, line 28, the phrase “end plate.” has been amended to read –end plate and blocks sliding on a side of the stationary end plate closer to the piston.—


Claim 8 has been added:
8. 	A wet friction engaging device for switching transmission of power to be output to a rotary shaft, the device comprising: 
two connecting members, each having an opposed surface facing an opposed surface of the other connecting member in a radial direction with a plate housing chamber interposed therebetween, the chamber being supplied with lubricating oil; 
a plate group engaged with the connecting members and including two groups of friction plates housed in the plate housing chamber and alternately arranged in an axial direction with surfaces facing each other; and 
a piston moving forward from one side in the axial direction toward the plate group to apply a pressing force to the plate group, wherein 
the plate group is switched between an engaged state in which the friction plates are in close contact with each other upon application of the pressing force, and a disengaged state in which the friction plates are separable from each other upon release of the pressing force, 
a distance between end plates at respective ends of the plate group in the axial direction in the       Docket No. MDP20309disengaged state is larger than a distance between end plates at respective ends of the plate group in the axial direction in the engaged states,
one of the end plates is a movable end plate movable in the axial direction together with the piston, and the other is a stationary end plate immovable in the axial direction, 
the opposed surface of one of the connecting members has slide recesses extending in the axial direction and having closed ends on a side closer to the piston, 
each of the friction plates of one of the groups has slide projections to be fitted into the slide recesses from a side away from the piston so as to be slidable, 
the slide recesses include a movement regulator at a part away from the piston, 

a ring groove in one of the connecting member, and
a snap ring to be fitted into the ring groove and coming into contact with one of the friction plates of one of the groups, wherein 
the snap ring receives the one of the friction plates to restrict movement of the one of the friction plates to the side away from the piston.

Claim 9 has been added:
9. 	The friction engaging device of claim 8, wherein the movable end plate is integral with the piston through welding or integral molding.

Allowable Subject Matter
Claims 1, 3, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a wet friction engaging device comprising the movement regulator blocks sliding on a side of the stationary end plate closer to the piston, in combination with the other elements required by the claim.
Regarding claim 8, the prior art does not disclose or render obvious a wet friction engaging device comprising a ring groove in one of the connecting member, and a snap ring to be fitted into the ring groove and coming into contact with one of the friction plates of one of the groups, wherein the snap ring receives the one of the friction plates to restrict movement of the one of the friction plates to the side away from the piston, in combination with the other elements required by the claim.
	The closest prior art, Piret (US Patent 3744605), discloses a stationary end plate (Fig. 1, 7) and a movement regulator (Fig. 2, 8). In Piret, the movement regulator (Fig. .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659